Per Curiam:
The c se of Thompson v. Whitmarsh (100 N. Y 35) holds distinctly that* when an administrator has made a contract in regard to the property of the estate he may sue in his own name individually to enforce it. Much more is this the case when, as here, he has contracted in regard to the real estate of his intestate, with which he has officially no concern. In that case the contract affects him personally only, and he can sue on it only in his individual capacity: The judgment should be affirmed, with costs, with leave to defendant to withdraw demurrer and answer over on payment of costs in this court and in the court below. Present —Van Brunt, P. J., Barrett, Rumsey, Williams and Patterson, JJ.